Citation Nr: 1523504	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and J. G. 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He died in April 1996.  The appellant claims as a surviving child.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that the RO characterized the appellant's claim as an application to reopen the claim for service connection of the cause of the Veteran's death.  While a June 1996 decision denying the claim for service connection for the cause of the Veteran's death is of record, that decision was issued in response to a claim for burial benefits and notification of the decision was sent to a funeral home and to another relative.  As the appellant was not provided notice of the decision or opportunity to appeal, nor was there was claim for service connection for the cause of the Veteran's death, the Board has characterized the claim as entitlement to service connection for the cause of the Veteran's death, on the merits. See 38 C.F.R. § 20.1103 (2014).

In February 2014, the appellant and J. G. testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.    

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.





FINDINGS OF FACT

1.  The Veteran died in April 1996.  The immediate cause of death was cardiorespiratory arrest secondary to hypoxemia with an antecedent cause of seizure probably secondary to an organic brain lesion and underlying cause listed as "to consider" substance-abuse, severe malnutrition, and HIV infection.

2.  At the time of death, the Veteran was service connected for schizophrenia, paranoid type, rated as 50 percent disabling, and a healed fracture of the right ankle, rated as noncompensable. 

3.  Cardiorespiratory arrest secondary, hypoxemia, seizure, and/or an organic brain leisure were not manifest during service or for many years thereafter and are not related to service.

4.  The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1113, 1310, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

In an October 2011 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. This letter provided her with the general criteria for the assignment of an effective date and initial rating, as well as a statement of the condition for which the Veteran was service-connected at the time of his death, and evidence was needed to substantiate his claim for DIC benefits, pursuant to Hupp.  

The Board finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and private and VA treatment records.  No other outstanding records have been identified.

The Board further finds that the duty to assist does not require that a VA medical opinion be obtained with respect to the appellant's claim for cause of death benefits.  This is so because-as discussed below in greater detail-no reasonable possibility exists that a medical opinion would aid in substantiating the claim: the record contains no medical evidence that the cardiorespiratory arrest or any of the secondary or underlying causes which caused the Veteran's death were related to service, or that any service-connected disability caused or contributed to the Veteran's death.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

The appellant was also afforded an opportunity to present testimony at a hearing before the Board in February 2014.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, discussed the relevant criteria, and addressed whether there was outstanding evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duty that may be owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


II.  Law and Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving child of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular renal disease.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular renal disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

The Veteran's death certificate reflects that he died in April 1996.  The immediate cause of death was listed as cardiorespiratory arrest secondary to hypoxemia with an antecedent cause of seizure, probably secondary to an organic brain lesion, and underlying cause "to consider" substance-abuse, severe malnutrition, and HIV infection.

During the appellant's Board hearing, he noted that the Veteran was discharged form service due to a passive-aggressive personality.  He expressed his belief that the Veteran's underlying health problems were due to his service-connected schizophrenia, leading to his subsequent death.

The Veteran's service treatment records reflect that he was assessed with a provisional diagnosis of schizophrenia paranoid type in July 1970.  An October 1970 Medical Evaluation Board report indicates that the diagnosis was revised to passive-aggressive personality and he was recommended for discharge.  During the course of his in-service treatment, it was noted that he lost weight due to his refusal to eat.  

These treatment records do not reflect any complaint, findings, or diagnosis associated with cardiorespiratory arrest, seizures, or organic brain lesion, substance abuse, malnutrition, or HIV.  On discharge examination in in November 1970, the lungs and chest, heart, and vascular systems were found to be normal.

Post service-treatment records reflect that the Veteran was treated for schizophrenia, paranoid type, in June 1974.  At that time, all physical tests were within normal limits.  A chest x-ray showed no significant abnormalities.

He was also hospitalized for schizophrenia in September 1974.  An echocardiogram at that time revealed sinus tachycardia.  Prominent R and S waves were noted to be possibly indicative of a hyperdynamic cardiovascular system to consider hyperthyroidism and idiopathic hypertrophic subaortic stenosis.

On VA examination in July 1981, it was noted that the Veteran's past medical history was negative for epilepsy and heart disease.

Private treatment records dated in April 1996 reflects that the Veteran was hospitalized with complaint of body weakness, cough, and bipedal edema.  He had been diagnosed with pulmonary tuberculosis one year prior.  After testing, the impression was pulmonary tuberculosis class III and congestive heart failure was indicated.  After a few days, he was noted to be mumbling incomprehensibly and was incoherent.  He had two episodes of seizures and was subsequently transferred to Veterans Memorial Hospital.

At the time of that admission, he was noted to be conscious, coherent, and emaciated.  A past medical history of substance abuse of unknown duration was noted.  Two days prior to his death, he pulled out his feeding tube, refused to eat, and talked incoherently.  A change of sensorium was indicated the day prior to death, and seizures were noted on the date of death. He later went into cardiorespiratory arrest and was pronounced dead hours later.  

With regard to the presently nonservice-connected cause of death listed on his death certificate, cardiorespiratory arrest, seizure and brain lesion possible due to underlying causes of substance abuse, severe malnutrition and/or HIV, here there is no probative evidence of a nexus between any of these disabilities and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant has never specifically contended, and evidence does not otherwise establish, that the disabilities listed on the death certificate had their onset during the Veteran's active service many years ago.  Rather, the record reflects that the cardiorespiratory arrest and any secondary or underlying causes first manifest long after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See, Walker, 708 F.3d at 1336-40.  Moreover, there also is no probative evidence (no nexus evidence) linking the Veteran's cause of death with his active service.  Holton, 557 F.3d at 1366.  

The Board acknowledges that the Veteran's service treatment records reflect that he lost weight due to his refusal to eat, and that the Veteran's death certificate and treatment records prior to his death reflect that he was malnourished.  However, there no evidence linking any weight loss in service to his malnutrition assessed at the time of death over 35 years later.  

As regards the contention that the Veteran's service-connected schizophrenia contributed to the cause of death, there is no probative evidence to support a link between the development of cardiorespiratory arrest, seizure, and brain lesion or any underlying considered causes including malnourishment, HIV, and substance abuse, and his service-connected schizophrenia, or that indicates a link between schizophrenia and his cause of death.   There is no evidence suggesting that his service-connected schizophrenia disability caused or aggravated the cardiorespiratory arrest or any condition listed on the death certificate.  See 38 C.F.R. § 3.310.  

While treatment records prior to his death indicate that he was incoherent and malnourished, the Veteran's schizophrenia was not discussed and there was no evidence suggesting that the Veteran's schizophrenia caused or contributed to his death.  Furthermore, there is no evidence that service-connected disability rendered him less capable of resisting the effects of the fatal disease processes.

The Board has also considered whether the Veteran's malnutrition and/or substance abuse were secondary to his service-connected schizophrenia.  However, based upon the scant record, we have no way of knowing whether there was any relationship between his schizophrenia and the substance abuse or malnutrition that led to his death. In the absence of any probative any probative evidence in his regard, we also conclude that remanding for an opinion on etiology would be a futile act.  

Finally, with regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).   We recognize the appellant's assertion that the Veteran's schizophrenia played a causal role in the Veteran's death.   In any event, any such allegation would be clearly outweighed by the evidence of record discussed above.  

For the foregoing reasons, the preponderance of the evidence is against the claim and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


